Citation Nr: 1453989	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  13-18 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

May the appellant be recognized as the Veteran's surviving spouse for the purpose of the establishment of entitlement to Department of Veterans Affairs compensation or pension benefits?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], and [redacted]


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran retired in February 1974 after more than 24 years of active duty service.  He died in June 1998.  The appellant seeks recognition as the Veteran's surviving spouse for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional) Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appellant and several of her children provided testimony before the undersigned at a videoconference hearing in September 2014; a transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 1954 and divorced by a final decree from a Georgia court in February 1985.  The Veteran and the appellant did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce.

2.  The Veteran died in June 1998.

CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1318, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA, however, has application in an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In the present case there is no legal basis upon which the appellant's claim may be granted, and as such it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2014).

The appellant has argued that even though she had divorced the Veteran long before his death, she should still be deemed to be the Veteran's surviving spouse because she had no choice but to divorce the Veteran in order to protect herself and her children. 

In this case, there is no dispute that the Veteran and appellant were not married at the time of the Veteran's death in June 1998.  The record shows that the Veteran and appellant were divorced in February 1985.  There is no indication that they lived together since that time.  There is no evidence suggesting that they were in a common law marriage at the time of his death.  

Once the Veteran and the appellant divorced, the appellant was precluded from holding the status of a surviving spouse for the purposes of VA benefits.  38 U.S.C.A. § 101(3).

The Veteran died in June 1998.  Thus, the appellant was not the Veteran's spouse by marriage at the time of his death nor is there any evidence suggesting that she could have been considered the Veteran's spouse at common law.

The Board empathizes with the arguments presented by the appellant, her children, and by others on her behalf.  The law, however, is very clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  The Board has no legal authority to provide equitable relief, and has no alternative but to deny her appeal as she does not meet the legal criteria for recognition as the surviving spouse.

It is pertinent to note, however, that the Secretary of Veterans Affairs does have discretionary authority to grant equitable relief in certain circumstances.  38 U.S.C.A. § 503(a).  While the Board may not act for him in the exercise of such authority, the appellant may petition the Secretary directly for consideration of equitable relief with respect to her claim.  See 38 C.F.R. § 2.7.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


